                 Case 20-22282-EPK            Doc 38       Filed 03/08/21       Page 1 of 2



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION


                                                                     CASE NO.: 20-22282-EPK
                                                                     CHAPTER: 13
IN RE:

FRANK GABRIEL CAVALLINO,

   Debtor.
                                      /

                               SECURED CREDITOR'S OBJECTION TO
                                      CONFIRMATION OF
                            SECOND AMENDED CHAPTER 13 PLAN [DE 28]

         MOVANT, Village Of Sandalwood Lakes North Homeowners Association, Inc. (“Association”), a
secured creditor, by and through its undersigned attorney, objects to confirmation of the Debtor’s Second
Amended Chapter 13 Plan (the “Plan”) [DE 28], and states:

         1.      Debtor's Plan provides for for full payment of secured claim in violation of the requirements of
                 §1325(a)(5), but Debtor’s Plan provides for an incorrect payment to the Association on the
                 post-petition obligation to the Association for regular assessment.
         2.      The Debtor’s correct post-petition monthly obligation to the Association is $425.00, and is
                 subject to change.
         3.      Association has not accepted the Second Amended Chapter 13 Plan.

        WHEREFORE, Movant, Village Of Sandalwood Lakes North Homeowners Association, Inc. files this
objection to confirmation of the Debtor’s Second Amended Chapter 13 Plan and moves the Court to deny
confirmation of said Plan.


         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this court set forth in
Local Rule 2090-1(a).

                                           Siegfried Rivera
                                           Attorneys for Association
                                           201 Alhambra Circle, Eleventh Floor
                                           Coral Gables, FL 33134
                                           Telephone: 305-442-3334
                                           jberlowitz@siegfriedrivera.com

                                           By:/s/ Jeffrey S. Berlowitz, Esq.
                                           Jeffrey S. Berlowitz, Esq.
                                           Florida Bar No. 963739
                Case 20-22282-EPK           Doc 38     Filed 03/08/21       Page 2 of 2




                                      CERTIFICATE OF SERVICE


         WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished upon all
registered users via the Court’s CM/ECF notification and Electronic Mail or in some authorized manner on this
8th day of March, 2021 to: Nadine V. White-Boyd, Esq., 1818 S. Australian Avenue, Suite 406, West Palm
Beach, Florida 33409, (nadine@wblawpa.com), and Robin R. Weiner, Chapter 13 Trustee, POB 559007, Fort
Lauderdale, FL 33355.


                                                        By:      /s/ Jeffrey S. Berlowitz, Esquire
                                                                 Jeffrey S. Berlowitz, Esquire
